—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Franco, J.), entered April 21, 2000, which denied her motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendant established a prima facie case that the plaintiffs injuries were not serious through, inter alia, the affirmed report of a neurologist, who found, upon examination, that the plaintiff was “totally normal” (see, Gaddy v Eyler, 79 NY2d 955, 956-957). In opposition, the plaintiff failed to raise a *593triable issue of fact as to whether she sustained a serious injury within the meaning of Insurance Law § 5102 (d). The affidavit sworn to by the plaintiffs chiropractor failed to specify the nature of the objective tests he performed in arriving at his conclusions concerning the alleged restrictions in the plaintiffs range of motion (see, Grossman v Wright, 268 AD2d 79; Smith v Askew, 264 AD2d 834). In addition, the plaintiffs chiropractor failed to set forth the treatment, if any, that the plaintiff received between her visit on April 21, 1995, and her subsequent one, nearly five years later, on February 25, 2000 (see, Smith v Askew, supra).
The plaintiffs claim as to the timeliness of the defendant’s motion is raised for the first time on appeal and therefore has not been reached by this Court (see, Shelton v Shelton, 151 AD2d 659). Santucci, J. P., Altman, Luciano and H. Miller, JJ., concur.